Title: To James Madison from William Thornton, 20 January 1821
From: Thornton, William
To: Madison, James


                
                    Dear Sir
                    City of Washington Jany. 20th: 1821.
                
                I have just heard that Mr. Charles Todd, of Kentucky, is returning from the Republic of Columbia, & as another Agent will most probably be appointed, I am exceedingly desirous of succeeding him. I had been very highly recommended to the President before Mr: Todd was appointed, by the honorable Colonel Johnson, & some other respectable Senators, & the Colonel & many other Friends are desirous of aiding me in obtaining the appointment now: but as this is a popular Government, & the voice of the people is always attended to, it has been thought proper to convince the President that it would be a popular appointment before I could expect to receive this honor.
                I have served this Government above twenty six years, & have been so happy as to obtain the approbation of the successive Presidents. I have been invited by the Officers of the highest grade in the Republic of Colombia to accept of Commissions from them: but I have very explicitly refused every offer, though very tempting. The Secretary of State & Finance of Colombia, Señor Don José R: Revenga, being my very intimate Friend, the celebrated Roscio, Vice President of the Republic, being also my Friend; & having been intimate with the famous Orator Don Pedro Gual L.L.D. formerly Govr: of Carthagena, I am confident I should be well received as an Agent to that Country. One of my Objects is to write the natural History of, & describe by drawings &c, that very extensive, rich & interesting, but almost unknown Country: and I am now so far advanced in life that I have not a moment to lose. The celebrated Franklin offered if I would travel in the Service of the United States, keep a Journal of what I though[t] worthy of record, without subjection to any restraint whatever, & deliver

my writings to the United States, he would obtain for me a Salary that should be worthy of any Gentleman, & as his individual Subscription to aid in carrying into Effect what he wished, he would give his Salary as Governor of Pennsylva: for one Year, which was a thousand pounds Pennsylva: Curry: but my delicate State of Health solely prevented me from accepting one of the most honorable Appointments that perhaps was ever offered from one so justly renowned, & so high in Science, to one so young as I then was. I have written to the late President Jefferson that great patron of the Sciences & Arts, to favor me with a few lines if he think me worthy, & I solicit from you whatever you can with good conscience say in my behalf on this Occasion. I shall never forget the Obligation, & shall consider your Opinions, if in my favor, as the Summum of all that can be desired. Be assured, also, that I shall never cease to endeavour to prove myself worthy of your patronage.
                Govr: Barbour of Virginia mentioned to some of my Friends a few Days ago, an Expression of Mr: Jefferson’s in my favor, which I shall never forget, but cherish in the most grateful remembrance.
                My wife & her mother would not perhaps go with me at first; but if I should be appointed & agreeably established I am in hopes they would not refuse to go afterwards. Please to give our best regards & most respectful compliments to your amiable Lady. Her name is mentioned very often, with uncommon kindness, & her kind & condescending deportment & friendly attentions to the Citizens will never be forgotten. I am dear Sir, with the highest respect, most sincere regard & consideration Yrs &c
                
                    William Thornton
                
                
                    An Answer as soon as your time will permit will very much oblige me, as there is not a moment to be lost. Yrs. W.T.
                
            